Exhibit 10.1

PUT-CALL AGREEMENT

THIS PUT-CALL AGREEMENT (this “Agreement”) is made as of October 9, 2020, by and
among Rush Street Interactive, LP, a Delaware limited partnership (the
“Company”), dMY Technology Group, Inc., a Delaware corporation (“dMY”), and the
individual listed as “Put-Call Seller” on the signature pages hereto (the
“Put-Call Seller”). Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings set forth in the Business Combination
Agreement (as defined below).

RECITALS

WHEREAS, the Company entered into (a) that certain Business Combination
Agreement, dated as of July 27, 2020, by and among dMY, the Company, dMY
Sponsor, LLC, a Delaware limited liability company (the “Sponsor”), Rush Street
Interactive GP, LLC, a Delaware limited liability company (the “Sellers’
Representative”), the Put-Call Seller and the other Sellers set forth on the
signature pages thereto (collectively, the “Sellers”), as amended and restated
by that certain Amended & Restated Business Combination Agreement, dated as of
October 9, 2020, by and among dMY, the Sponsor, the Company, and the Sellers’
Representative (as may be further amended, restated, amended and restated,
modified or supplemented from time to time, the “Business Combination
Agreement”) and (b) that certain Recapitalization Agreement, dated as of
July 27, 2020, by and among the Company, the Sellers’ Representative and the
Sellers (the “Recapitalization Agreement”);

WHEREAS, pursuant to the Business Combination Agreement and the Recapitalization
Agreement, immediately prior to the Closing on the Closing Date all of the
Put-Call Seller’s partnership interests of the Company were converted into or
exchanged for the number of Class A Common Units of the Company as calculated
and set forth in the Recapitalization Agreement (the “Recapitalization”);

WHEREAS, pursuant to the Business Combination Agreement, at the Closing, among
other things, the Put-Call Seller will retain the Class A Common Units of the
Company held by the Put-Call Seller; and

WHEREAS, the Company and the Put-Call Seller desire to enter into this Agreement
for the purpose of establishing certain put and call rights with respect to the
Put-Call Units (as defined in the Business Combination Agreement), if any, held
by the Put-Call Seller as of the Closing (which, for the avoidance of doubt,
(a) shall not include any Sellers Earnout Company Units and (b) shall not exceed
the number of Put-Call Units set forth on the Put-Call Seller’s signature page
attached hereto), on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound,
hereby agree as follows:

1. Certain Provisions Relating to the Put-Call Seller. As a material inducement
to the Company to enter into this Agreement, and as a condition thereto, the
Put-Call Seller acknowledges and agrees that none of the execution and delivery
of this Agreement, any provision of this Agreement, or the Put-Call Seller’s
status as a holder of Retained Units (including the Put-Call Units) shall
entitle the Put-Call Seller to remain in the employment of the Company or any of
its Subsidiaries or affect the right of the Company or its Subsidiaries to
terminate the Put-Call Seller’s employment at any time and for any reason
(subject to any employment or similar agreements between the Company or any of
its Subsidiaries, on the one hand, and the Put-Call Seller, on the other hand).



--------------------------------------------------------------------------------

2. Representations and Warranties; Covenants.

(a) The Put-Call Seller represents and warrants that this Agreement constitutes
the legal, valid and binding obligation of the Put-Call Seller, enforceable in
accordance with its terms other than as enforcement may be limited by the laws
relating to bankruptcy, insolvency, moratorium, and the relief of debtors and
rules of law governing equitable remedies, and the execution, delivery and
performance of this Agreement by the Put-Call Seller does not and will not
conflict with, violate or cause a breach of any agreement, contract or
instrument to which the Put-Call Seller is a party or any judgment, order or
decree to which the Put-Call Seller is subject.

(b) dMY represents and warrants that this Agreement constitutes the legal, valid
and binding obligation of dMY, enforceable in accordance with its terms other
than as enforcement may be limited by the laws relating to bankruptcy,
insolvency, moratorium, and the relief of debtors and rules of law governing
equitable remedies, and the execution, delivery and performance of this
Agreement by dMY does not and will not conflict with, violate or cause a breach
of any agreement, contract or instrument to which dMY is a party or any
judgment, order or decree to which dMY is subject.

(c) The Company represents and warrants that this Agreement constitutes the
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms other than as enforcement may be limited by the laws relating to
bankruptcy, insolvency, moratorium, and the relief of debtors and rules of law
governing equitable remedies, and the execution, delivery and performance of
this Agreement by the Company does not and will not conflict with, violate or
cause a breach of any agreement, contract or instrument to which the Company is
a party or any judgment, order or decree to which the Company is subject.

(d) The Put-Call Seller represents and warrants that he has carefully reviewed
this Agreement and has been given the opportunity to consult with independent
legal counsel and independent tax advisors regarding his rights and obligations
under this Agreement, has consulted with such independent legal counsel and
independent tax advisors regarding the foregoing (or after carefully reviewing
this Agreement, has freely decided not to consult with independent legal
counsel) and is in no way relying upon the Company or its advisors with respect
to this Agreement and the terms and conditions set forth herein, has given
careful consideration to the restraints imposed upon the Put-Call Seller by this
Agreement, fully understands the terms and conditions contained herein and is in
full accord as to their necessity for the reasonable and proper protection of
the Company and its Subsidiaries and Affiliates and intends for such terms to be
binding on and enforceable against the Put-Call Seller.

(e) Concurrently with the execution and delivery of this Agreement, the Put-Call
Seller shall deliver to the Company a duly executed copy of the spousal consent
attached hereto as Exhibit A.

(f) The parties hereto agree that for U.S. federal (and applicable state and
local) income tax purposes that the transaction resulting from the exercise of
the Put Option or the Call Option, as applicable, shall be treated as a
distribution under Section 731 of the Code (the “Intended Tax Treatment”) and
the parties agree to report such transaction consistent with the Intended Tax
Treatment on any Tax Return, except as otherwise required by applicable law.

 

2



--------------------------------------------------------------------------------

3. Put-Call Option.

(a) If, and only if, the Closing occurs on or prior to December 20, 2020 (the
“Threshold Date”), at any time from and after December 21, 2020 (the “Option
Date”) until December 28, 2020 (such period, the “Put-Call Period”), (A) the
Put-Call Seller shall have the right, but not the obligation, to exercise an
option to cause the Company to purchase all, but not less than all, of the
Put-Call Units (the “Put Option”) for an aggregate purchase price equal to
(i) the Put-Call Option Per Unit Price multiplied by (ii) the number of Put-Call
Units, and (B) the Company shall have the right, but not the obligation, to
exercise an option to purchase from the Put-Call Seller all, but not less than
all of the Put-Call Units (the “Call Option”) for an aggregate purchase price
equal to (1) the Put-Call Option Per Unit Price multiplied by (2) the number of
Put-Call Units; provided that in no event shall the aggregate amount payable
under this Agreement exceed the Put-Call Consideration Amount with respect to
the Put-Call Seller. For the avoidance of doubt, if the Closing occurs after the
Threshold Date, each of the Put Option and the Call Option will (without any
further action by any Person) automatically be terminated and will not be
exercisable by the Put-Call Seller or the Company, as applicable, and the
Put-Call Units will be sold, transferred and assigned by the Put-Call Seller to
the Additional Special Limited Partner as Purchased Closing Company Units, or
redeemed by the Company from the Put-Call Seller as Redeemed Post-Closing
Company Units, as applicable, in accordance with and subject to the terms and
conditions of the Business Combination Agreement. For purposes of this
Agreement, the “Put-Call Option Per Unit Price” shall mean (1) with respect to
the Put Option, the purchase price per Put-Call Unit equal to nine dollars
($9.00) or, (2) with respect to the Call Option, the purchase price per Put-Call
Unit equal to eleven dollars ($11.00).

(b) Without limiting Section 3(a), to exercise the Put Option or the Call
Option, the Put-Call Seller or the Company, as applicable, shall deliver at
least three (3) days’ prior written notice of such election to the other party
(the “Exercise Notice”). The delivery of the Exercise Notice by the Put-Call
Seller or the Company, as applicable, shall constitute exercise of the Put
Option or Call Option, respectively, for purposes of Section 3(a). The closing
of the purchase of the Put-Call Units pursuant to the Put Option or the Call
Option, as applicable (a “Put-Call Closing”), shall take place three (3) days
after the delivery of the Exercise Notice by the Put-Call Seller or the Company,
as applicable (the date of such closing, the “Put-Call Closing Date”). For the
avoidance of doubt, the Put-Call Seller’s rights with respect to the Put-Option
shall be exercisable (to the extent exercisable in accordance with Section 3(a))
on a single occasion only, and any attempted exercise of such Put-Option shall
be valid only if an Exercise Notice is delivered to the Company in accordance
with this Section 3(b).

(c) At the Put-Call Closing, (i) the Company will (x) pay for the Put-Call Units
to be purchased by it pursuant to the Put Option or the Call Option, as
applicable, by first offsetting amounts outstanding under any bona fide,
contractual debts owed by the Put-Call Seller to the Company or any of its
Subsidiaries, and (y) pay the remainder of the purchase price (net of tax and
other required withholdings) in cash by check or wire transfer of funds to an
account designated by the Put-Call Seller in writing, and (ii) the Put-Call
Seller (or any Permitted Transferee (as defined in that certain Amended and
Restated Agreement of Limited Partnership of Rush Street Interactive, LP, dated
as of the Closing Date, by and among the Company and the partners signatory
thereto (as such agreement may be amended, restated, amended and restated,
modified or supplemented from time to time, the “A&R LPA”)) of the Put-Call
Seller from which Put-Call Units are being purchased) shall (1) deliver the
certificate or certificates (if any) representing such Put-Call Units to the
Company, accompanied by a duly executed assignment in the form attached hereto
as Exhibit B, (2) automatically forfeit to dMY the number of shares of Buyer
Class V Voting Stock held by the Put-Call Seller (or such Permitted Transferees)
corresponding to the number of the Put-Call Units, and (3) deliver the
certificate or certificates (if any) representing such forfeited shares of Buyer
Class V Voting Stock to dMY, accompanied by duly executed stock powers.

 

3



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Agreement, all
purchases of the Put-Call Units by the Company pursuant to the Put Option or the
Call Option, as applicable, shall be subject to applicable restrictions
contained in the Delaware Revised Uniform Limited Partnership Act or such other
laws applicable to the Company. If any such restrictions prohibit or restrict
the purchase of the Put-Call Units hereunder which the Company is otherwise
entitled or required to make, then the time period provided in this Section 3
shall be suspended and the Company shall make such purchases as soon as it is
permitted to make purchases under such restrictions.

(e) If, pursuant to the terms and conditions of this Agreement, the Company
shall make available, at the time and place and in the amount and form described
in this Agreement, the consideration for the Put-Call Units to be purchased in
the proper amount in accordance with the provisions of this Agreement, then from
and after such time, the Put-Call Seller (or such Permitted Transferees) from
whom such Put-Call Units are to be purchased (and corresponding number of shares
of Buyer Class V Voting Stock are to be forfeited) shall no longer hold any
title or interest in such Put-Call Units (or corresponding shares of Buyer
Class V Voting Stock), shall no longer have any rights as a holder of such
Put-Call Units (other than the right to receive payment of the applicable
consideration in accordance with this Agreement) or corresponding shares of
Buyer Class V Voting Stock, and such Put-Call Units shall be deemed purchased
(and such corresponding shares of Buyer Class V Voting Stock shall be deemed
forfeited to dMY) in accordance with the applicable provisions hereof and the
Company shall be the owner and holder of such Put-Call Units and dMY shall be
the owner and holder of such shares of Buyer Class V Voting Stock, whether or
not the certificates therefor, if any, have been delivered as required by this
Agreement and whether or not the Put-Call Seller (or such Permitted Transferees)
shall take any other action in connection with such purchase. Nothing in this
Section 3(e) shall limit the Put-Call Seller’s obligations pursuant to the
provisions of this Agreement in connection with any exercise of the Put-Option
or Call-Option.

(f) Subject to Section 5(b), the Put-Call Seller hereby acknowledges and agrees
that the Put Option or the Call Option, as applicable, set forth in this
Section 3 shall continue with respect to the Put-Call Units following any
Transfer (as defined in the A&R LPA) thereof, but in all respects subject to the
other terms and conditions of this Agreement, the A&R LPA, and the Investor
Rights Agreement, dated as of the Closing Date, by and among Rush Street
Interactive, Inc., a Delaware corporation (formerly known as dMY Technology
Group, Inc.), the Sellers, the Sellers’ Representative, the Sponsor, and the
other parties thereto (as such agreement may be amended, restated, amended and
restated, modified or supplemented from time to time, the “Investor Rights
Agreement”).

(g) Subject to Section 5(b), by executing this Agreement, the Put-Call Seller
irrevocably authorizes and directs an officer of the Company to execute and
deliver on the Put-Call Seller’s behalf all documents determined by the Company
to be reasonably necessary to implement the provisions of this Section 3 if the
Put-Call Seller fails to execute and return such documents to the Company within
a reasonable period (not to exceed 15 days) following the receipt by the
Put-Call Seller of the Company’s request.

 

4



--------------------------------------------------------------------------------

(h) Legend. If, and only if, the Closing occurs on or before the Threshold Date,
in addition to any legend required under the A&R LPA, the Investor Rights
Agreement or any other applicable agreement, any certificates and/or instruments
representing the Put-Call Units will bear a legend in substantially the
following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE BEING SOLD IN RELIANCE
UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
SUCH LAWS. SUCH SECURITIES MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE STATE
SECURITIES LAWS AND ANY OTHER APPLICABLE SECURITIES LAWS; AND (II) THE TERMS AND
CONDITIONS OF THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP IN THE
ABSENCE OF SUCH REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP
AN OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP, TO THE EFFECT THAT THE
PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT
TO ADDITIONAL RESTRICTIONS ON TRANSFER SET FORTH IN (X) THAT CERTAIN AMENDED AND
RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF RUSH STREET INTERACTIVE, LP (THE
“COMPANY”), DATED AS OF [____], 2020, BY AND AMONG THE COMPANY AND THE PARTNERS
PARTY THERETO AND (Y) THAT CERTAIN INVESTOR RIGHTS AGREEMENT, DATED AS OF [___],
2020, BY AND AMONG RUSH STREET INTERACTIVE, INC. AND THE OTHER PARTIES THERETO,
IN EACH CASE, AS AMENDED FROM TIME TO TIME, AND CERTAIN PURCHASE OPTIONS,
REDEMPTIONS AND OTHER AGREEMENTS SET FORTH IN A PUT-CALL AGREEMENT AMONG THE
COMPANY, DMY TECHNOLOGY GROUP, INC. AND THE HOLDER OF SUCH SECURITIES, DATED AS
OF [_____], 2020, AS AMENDED OR MODIFIED FROM TIME TO TIME. COPIES OF SUCH
AGREEMENTS MAY BE OBTAINED BY THE HOLDER OF SUCH SECURITIES AT THE COMPANY’S
PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”

4. Notices. All notices, demands or other communications to be given or
delivered under this Agreement shall be in writing and shall be deemed to have
been given (a) when delivered personally to the recipient, (b) when delivered by
means of electronic mail (if confirmation of good transmission is received by
the sender or no failure message is generated) or (c) one Business Day after
being sent to the

 

5



--------------------------------------------------------------------------------

recipient by reputable overnight courier service (charges prepaid). Such
notices, demands and other communications shall be sent to the Company or dMY,
as applicable, at the following address and to the Put-Call Seller at the
address set forth immediately below the Put-Call Seller’s signature on the
signature page hereto (and if the Put-Call Seller has notified the Company and
dMY that the Put-Call Seller is represented by legal counsel in connection with
the transactions contemplated hereby, with a copy (which shall not constitute
notice) to such counsel’s address as listed by the Put-Call Seller on the
signature page hereto), or to such other address or to the attention of such
other Person as the recipient party has specified by prior written notice to the
sending party.

If to the Put-Call Seller:

To the address set forth below the Put-Call Seller’s name on the signature page
hereto.

Notices to the Company:

Rush Street Interactive, LP

900 N. Michigan Avenue, Suite 1600

Chicago, Illinois 60611

Attention: Greg Carlin

Email: gcarlin@rushst.com

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention: Richard Campbell, P.C. and Karen E. Flanagan

Email: richard.campbell@kirkland.com; karen.flanagan@kirkland.com

and

dMY Sponsor, LLC

1180 North Town Center Drive, Suite 100

Las Vegas, Nevada 89144

Attention: Niccolo de Masi and Harry L. You

Email: niccolo@dmytechnology.com; harry@dmytechnology.com

and

White & Case LLP

1221 Avenue of the Americas

New York NY 10020

Attention: Joel Rubenstein; Raymond Bogenrief

Email: joel.rubenstein@whitecase.com; Raymond.bogenrief@whitecase.com

 

6



--------------------------------------------------------------------------------

Notices to dMY:

dMY Sponsor, LLC

1180 North Town Center Drive, Suite 100

Las Vegas, Nevada 89144

Attention: Niccolo de Masi and Harry L. You

Email: niccolo@dmytechnology.com; harry@dmytechnology.com

with a copy (which shall not constitute notice) to:

White & Case LLP

1221 Avenue of the Americas

New York NY 10020

Attention: Joel Rubenstein; Raymond Bogenrief

Email: joel.rubenstein@whitecase.com; Raymond.bogenrief@whitecase.com

5. General Provisions.

(a) Transfers in Violation of Agreements. For the avoidance of doubt,
notwithstanding anything to the contrary set forth herein, the Put-Call Units
are subject to the restrictions on Transfer (as defined in the A&R LPA) set
forth in the A&R LPA and the Seller Lock-Up Period (as defined in the Investor
Rights Agreement) set forth in the Investor Rights Agreement, and therefore may
not be sold, assigned, disposed of or otherwise transferred except as set forth
therein. Subject to Section 5(b) and 5(h)(b), as a condition to any Transfer of
any Put-Call Units as permitted by the A&R LPA and the Investor Rights
Agreement, the Put-Call Seller shall cause the transferee to execute and deliver
to the Company a counterpart to this Agreement in form and substance reasonably
satisfactory to the Company. Any Transfer or attempted Transfer of any Put-Call
Units in violation of any provision of the A&R LPA, the Investor Rights
Agreement or this Agreement shall be void, and the Company shall not record such
Transfer on its books or treat any purported transferee of such Put-Call Units
as the owner of such securities for any purpose.

(b) Termination. Notwithstanding anything to the contrary contained herein, in
the event that (i) the Business Combination Agreement is terminated pursuant to
Article X thereof for any reason, (ii) the Closing does not occur on or prior to
the Threshold Date, (iii) the Company undergoes a liquidation or dissolution,
(iv) the Put-Call Seller or the Put-Call Seller’s successors and permitted
assigns pursuant to Section 10.3(a)(iii) of the A&R LPA cease to hold any of the
Put-Call Units, or (v) the Put-Call Period expires and an Exercise Notice has
not been provided by either of the Put-Call Seller or the Company prior to the
expiration of the Put-Call Period, this Agreement (and Exhibit A attached
hereto) shall automatically terminate and cease to be of further force and
effect, without further action required by any party hereto.

(c) Survival. Notwithstanding anything to the contrary contained herein, this
Section 5 (General Provisions) shall survive the termination of this Agreement.

(d) Third-Party Beneficiaries. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by the parties hereto and their respective
heirs, permitted successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer any right upon any other Person.

 

7



--------------------------------------------------------------------------------

(e) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(f) Entire Agreement. This Agreement, the Business Combination Agreement, the
A&R LPA, the Investor Rights Agreement and other documents of even date herewith
or therewith to which the Put-Call Seller is a party embody the complete
agreement and understanding among the parties hereto and supersede and preempt
any prior understandings, agreements or representations by or among the parties
hereto, written or oral, which may have related to the subject matter hereof in
any way.

(g) Counterparts. This Agreement may be executed in separate counterparts
(including by facsimile or electronic transmission), each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.

(h) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Put-Call
Seller, the Company and each of their respective successors and permitted
assigns (including subsequent holders of the Put-Call Units); provided that the
rights and obligations of the Put-Call Seller under this Agreement shall not be
assignable, in whole or in part, by the Put-Call Seller without the prior
written consent of the Company except for rights permitted to be assigned under
the A&R LPA and the Investor Rights Agreement. Upon any assignment, in whole or
in part, by the Company of its rights hereunder, the assignee shall be entitled
to enforce such assigned rights, mutatis mutandis, as though such assignee was a
party hereto.

(i) Choice of Law. All issues and questions concerning the relative rights of
the Company and its respective securityholders and all other issues and
questions concerning the construction, validity, enforcement and interpretation
of this Agreement and the exhibits hereto will be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

(j) Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including reasonable attorney’s fees) caused by any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party to
this Agreement may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

(k) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company, dMY and the Put-Call
Seller.

(l) Third-Party Beneficiaries. Certain provisions of this Agreement are entered
into for the benefit of and shall be enforceable by the Company’s Subsidiaries
and Affiliates as provided herein.

 

8



--------------------------------------------------------------------------------

(m) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the Business Day immediately following such
Saturday, Sunday or holiday.

(n) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(o) Captions. The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and shall not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement shall be enforced and construed
as if no caption had been used in this Agreement.

(p) Action by the Company. Any action required or permitted by the Company under
this Agreement shall be by action of the Board of the General Partner.

6. Payments on Behalf of the Put-Call Seller; Withholding for Taxes. The Company
shall be entitled to deduct or withhold from any amounts owing from the Company,
as applicable, to the Put-Call Seller any Tax Advances (as such term is defined
in the A&R LPA) and any federal, state, local or foreign withholding taxes,
excise tax, or employment taxes (together with the Tax Advances, “Taxes”)
imposed with respect to the Put-Call Seller’s direct or indirect ownership
interest in the Company or the transactions contemplated by this Agreement. In
the event the Company does not make such deductions or withholdings on behalf of
the Put-Call Seller, the Put-Call Seller shall indemnify the Company, as
applicable, for any amounts paid with respect to any such Taxes, together with
any interest, penalties and related expenses thereto.

[SIGNATURE PAGE TO FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Put-Call Agreement on
the date first written above.

 

COMPANY: RUSH STREET INTERACTIVE, LP By:   Rush Street Interactive GP, LLC
Title:   General Partner By:  

 

Name:   Title:  

Signature Page to Put-Call Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Put-Call Agreement on
the date first written above.

 

dMY: dMY TECHNOLOGY GROUP, INC. By:  

 

Name:   Niccolo de Masi Title:   Chief Executive Officer

Signature Page to Put-Call Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Put-Call Agreement on
the date first written above.

 

PUT-CALL SELLER: Signature:                                    
                                                
Name:                                     
                                                      

Maximum Number of

Put-Call Units:                                        
                                  

Address for Notices for Put-Call Seller:

    

    

    

with a copy (which will not constitute notice) to: Address for Put-Call Seller’s
Counsel (if applicable):

    

    

    

Signature Page to Put-Call Agreement



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT

The undersigned spouse of the Put-Call Seller hereby acknowledges that I have
read the foregoing Put-Call Agreement (the “Agreement”) and that I understand
its contents. I am aware that the Agreement provides for the forfeiture and/or
purchase of my spouse’s Put-Call Units under certain circumstances and imposes
other restrictions on such Put-Call Units. I agree that my spouse’s interest in
the Put-Call Units is subject to the Agreement and any interest I may have in
such Put-Call Units shall be irrevocably bound by the Agreement and further that
my community property interest, if any, shall be similarly bound by the
Agreement.

I am aware that the legal, financial and other matters contained in the
Agreement are complex and I am free to seek advice with respect thereto from
independent counsel. I have either sought such advice or determined after
carefully reviewing the Agreement that I will waive such right.

Date: ________________, _____

 

Name of Put-Call Seller:                            Name of Spouse:
                                        Signature of Spouse:
                                 

Name of Witness: ____________________

Signature of Witness: __________________

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT OF LIMITED PARTNERSHIP INTERESTS

This ASSIGNMENT OF LIMITED PARTNERSHIP INTERESTS (this “Assignment”) is made and
entered into as of __________ (the “Effective Date”), pursuant to that certain
Put-Call Agreement, dated as of September __, 2020 (the “Agreement”), by and
among dMY Technology Group, Inc., a Delaware corporation, Rush Street
Interactive, LP, a Delaware limited partnership (the “Assignee”) and the
undersigned (“Assignor”). Capitalized terms not otherwise defined herein shall
assume the meanings set forth in the Agreement.

1. Assignment. For good and valuable consideration, Assignor hereby assigns,
transfers, sets over and conveys to Assignee, all of Assignor’s right, title and
interest in and to Assignor’s Put-Call Units.

2. Assumption. Assignee hereby assumes the Put-Call Units, and all rights and
obligations of the holder thereof.

3. Representations and Warranties of Assignor. The Assignor represents and
warrants that: (a) Assignor is the true and lawful owner of the Put-Call Units
and has good title to the same; (b) the Assignor has made no prior assignment,
transfer, pledge, disposition or sale of the Put-Call Units and no other person
or entity has any right, title, or interest therein; (c) the execution and
delivery hereof by the Assignor and the assignment of all Assignor’s right,
title, and interest in and to the Put-Call Units, is legal, valid and binding
obligation of Assignor, enforceable in accordance with its terms other than as
enforcement may be limited by the laws relating to bankruptcy, insolvency,
moratorium, and the relief of debtors and rules of law governing equitable
remedies, and does not and will not conflict with, violate or cause a breach of
any agreement, contract or instrument to which Assignor is a party or any
judgment, order or decree to which Assignor is subject, and (d) no liens,
encumbrances, charges, or security interests of any kind exist on the date
hereof against the Put-Call Units, other than those set forth in the A&R LPA and
the Investor Rights Agreement.

4. Counterparts. This Assignment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, with the same effect as
if all parties had signed the same signature page.

5. Entire Agreement; Conflict. This Assignment, the Agreement, the Business
Combination Agreement, the A&R LPA, the Investor Rights Agreement, the
Recapitalization Agreement, and the other documents of even date herewith to
which the Assignor is a party contain the entire understanding between the
parties relating to their subject matter. All prior and contemporaneous
agreements and understandings, whether oral or written, are superseded by this
Assignment and the Agreement; provided, however, that (i) this Assignment shall
not be deemed to supersede, terminate, diminish, amend or otherwise modify the
Agreement, the Business Combination Agreement, the A&R LPA, the Investor Rights
Agreement, the Recapitalization Agreement, the other documents of even date
herewith to which the Assignor is a party or the provisions set forth therein
and (ii) in the event of conflict between the terms of this Assignment and the
Agreement, the Agreement shall control and govern in all respects.

6. Miscellaneous. This Assignment shall be binding upon and shall inure to the
benefit of and be enforceable by the parties hereto, their heirs, executors,
administrators, successor-in-interest and assigns. Sections 5(c), 5(g) through
5(j), and 5(l) through 5(o) of the Agreement are hereby incorporated into this
Assignment by reference, mutatis mutandis.

Exhibit B to Put-Call Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Assignment on the
day and year first above written.

 

ASSIGNOR:

 

Name:

ASSIGNEE: RUSH STREET INTERACTIVE, LP By:   Rush Street Interactive GP, LLC
Title:   General Partner By:  

 

Name:   Title:  